

117 HR 2480 IH: Immigrants’ Mental Health Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2480IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mrs. Napolitano (for herself, Mr. Vargas, Ms. Bonamici, Mr. Sires, Ms. Escobar, Mr. Cárdenas, and Ms. Leger Fernandez) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expand and improve access to trauma-informed mental health interventions for newly arriving immigrants at the border, to alleviate the stress of and provide education for border agents, and for other purposes.1.Short titleThis Act may be cited as the Immigrants’ Mental Health Act of 2021.2.Training for certain CBP personnel in mental health issues(a)Training To identify risk factors and warning signs in immigrants and refugees(1)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Assistant Secretary for Mental Health and Substance Use, the Administrator of the Health Resources and Services Administration, and nongovernmental experts in the delivery of health care in humanitarian crises and in the delivery of health care to children, shall develop and implement a training curriculum for U.S. Customs and Border Protection agents and officers assigned to U.S. Customs and Border Protection facilities to enable such agents and officers to identify the risk factors and warning signs in immigrants and refugees of mental health issues relating to trauma.(2)RequirementsThe training curriculum described in paragraph (1) shall—(A)apply to all U.S. Customs and Border Protection agents and officers working at U.S. Customs and Border Protection facilities;(B)provide for crisis intervention using a trauma-informed approach; and(C)provide for mental health screenings for immigrants and refugees arriving at the border in their preferred language or with appropriate language assistance.(b)Training To address mental health and wellness of CBP agents and officers(1)In generalThe Commissioner of U.S. Customs and Border Protection, in consultation with the Assistant Secretary for Mental Health and Substance Use, the Administrator of the Health Resources and Services Administration, and nongovernmental experts in the delivery of mental health care, shall develop and implement a training curriculum for U.S. Customs and Border Protection agents and officers assigned to U.S. Customs and Border Protection facilities to address the mental health and wellness of individuals working at such facilities.(2)RequirementThe training curriculum described in paragraph (1) shall be designed to help U.S. Customs and Border Protection agents and officers working at U.S. Customs and Border Protection facilities to—(A)better manage their own stress and the stress of their coworkers; and(B)be more aware of the psychological pressures experienced during their jobs.(c)Annual review of trainingBeginning with respect to fiscal year 2023, the Assistant Secretary for Mental Health and Substance Use shall—(1)conduct an annual review of the training implemented pursuant to subsections (a) and (b); and(2)submit the results of each such review, including any recommendations for improvement of such training, to—(A)the Commissioner of U.S. Customs and Border Protection; and(B)the Committees on Appropriations, Energy and Commerce, Homeland Security, and the Judiciary of the House of Representatives and the Committees on Appropriations, Health, Education, Labor, and Pensions, and Homeland Security and Governmental Affairs of the Senate.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated—(1)for fiscal year 2022, $50,000 to develop the training under subsections (a) and (b); and(2)for each of fiscal years 2023 through 2027—(A)$20,000 to implement such training pursuant to subsections (a) and (b); and(B)such sums as may be necessary to review and make recommendations for such training pursuant to subsection (c).3.Staffing border facilities and detention centers(a)In generalTo adequately evaluate the mental health needs of immigrants, refugees, border patrol agents, and staff, the Commissioner of U.S. Customs and Border Protection shall assign at least one qualified mental or behavioral health expert to each U.S. Customs and Border Protection facility.(b)QualificationsTo be qualified for purposes of subsection (a), a mental or behavioral health expert shall be—(1)bilingual;(2)well-versed in culturally appropriate and trauma-informed interventions; and(3)have particular expertise in child or adolescent mental health or family mental health.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $3,000,000 for each of fiscal years 2022 through 2026.4.No sharing of Department of Health and Human Services mental health information for asylum determinations, immigration hearings, or deportation proceedingsThe officers, employees, and agents of the Department of Health and Human Services, including the Office of Refugee Resettlement, may not share with the Department of Homeland Security, and the officers, employees, and agents of the Department of Homeland Security may not request or receive from the Department of Health and Human Services, for the purposes of an asylum determination, immigration hearing, or deportation proceeding, any information or record that—(1)concerns the mental health of an alien; and(2)was obtained or produced by a mental or behavioral health professional while the alien was in a shelter or otherwise in the custody of the Federal Government.5.DefinitionsIn this Act:(1)The term U.S. Customs and Border Protection facility means any of the following facilities that typically detain migrants on behalf of U.S. Customs and Border Protection:(A)U.S. Border Patrol stations.(B)Ports of entry.(C)Checkpoints.(D)Forward operating bases.(E)Secondary inspection areas.(F)Short-term custody facilities.(2)The term forward operating base means a permanent facility established by U.S. Customs and Border Protection in forward or remote locations, and designated as such by U.S. Customs and Border Protection.